 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 526International Brotherhood of Electrical Workers, Local Union No. 98 and Honeywell Inc., Home & Building Control. Case 4ŒCDŒ991 September 29, 2000 DECISION AND DETERMINATION OF DISPUTE BY MEMBERS FOX, LIEBMAN, AND HURTGEN The charge in this Section 10(k) proceeding was filed on October 16, 1998, by Honeywell Inc., Home & Building Control, alleging that the Respondent, the International Brotherhood of Electrical Workers, Local Union No. 98 (Local 98), violated Section 8(b)(4)(D) of the National Labor Relations Act by engaging in proscribed activity with an object of forcing the Employer (Honeywell) to assign certain work to electricians it represents who are employed by various contractors rather than to installers it represents who are employed by Honeywell.  The hearing was held on November 24 and December 3, 1998, before Hearing Officer Allene McNair-Johnson. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board affirms the hearing officer™s rulings, finding them free from prejudicial error.  On the entire record, the Board makes the following findings.1 I. JURISDICTION Honeywell is a Delaware corporation engaged in the business of installing and servicing commercial and home security systems.  It has approximately 40 security offices in the United States, including a facility in Philadelphia, Pennsylvania.  During the 12-month period prior to the hearing, Honeywell purchased and received goods and materials valued in excess of $50,000 at its Philadelphia, Pennsylvania facility directly from points located outside the Commonwealth of Pennsylvania.  The parties stipulate, and we find, that the Employer is engaged in commerce within the meaning of Section 2(6) and (7) of the Act and that Local 98 is a labor organization within the meaning of Section 2(5) of the Act. II. THE DISPUTE A. Background and Facts of Dispute Dranoff Properties is the owner of the Locust on the Park apartment complex in Philadelphia, Pennsylvania, a major construction project.  In August 1998,2 Honeywell entered into a contract with Dranoff to install a security system at Locust on the Park.  The installation was to be-gin in October, and take 6 to 10 weeks.  The security sys-tem included a telephone entry system, emergency phone access control/alarm monitoring, and closed circuit televi-sion.  Installation of the security system involved pulling or running low-voltage wires through walls and/or ceil-ings, mounting the security devices, connecting wires to the security devices and to the control panel, programming the control panel to perform particular functions and make the system operational, and testing the system.                                                                                                                       1 We grant the Employer™s unopposed motion to correct the tran-script.  2 All subsequent dates are in 1998. Honeywell assigned the security system installation work at Locust on the Park to its installer employees.  These Honeywell installers are represented by Local 98.  At all times material, Local 98 and Honeywell have had a current collective-bargaining agreement covering Honey-well™s installers.  Local 98 also represents electricians who work for over 100 other contractors.  Honeywell has no contract with Local 98 covering electricians. On October 8, Honeywell Installer Edward Klak re-ported to the jobsite at Locust on the Park to begin the first step in installing the security system, running the wires for the system.  Klak told Local 98 Business Agent John Der-shimer that he was there to do some alarm, camera, and card access work.  Klak testified that Dershimer told him that ﬁit was a building trades job and that [Honeywell in-stallers] would not be running the wire.ﬂ  Klak left the jobsite without beginning the installation work.   Klak returned to the jobsite on October 13 with Honey-well Installer Ronald Kinter.  They were directed to talk to Dershimer at the union hall.  Klak and Kinter went to the union hall and asked Dershimer what the problem was.  According to Klak, Dershimer said, ﬁ[W]hen the job is bid that it™s bid to be done at the A rate . . . then Honeywell comes in and underbids that . . . if Honeywell wants to bid it at the A rate and have an A rate contract they could do the work, otherwise it was a building trades job[.]ﬂ  Der-shimer acknowledges telling Klak and Kinter at the union hall that ﬁit was a building trades job to be done by build-ing trades personnel.ﬂ  The Honeywell installers did not go back to the jobsite on October 13.  On October 16, Honeywell Installer Kinter reported to the jobsite with Honeywell Service Manager Matt Slusar-ski to start pulling the wires for the security system.  Bill Carrazzo introduced himself as the Local 98 business agent.3  Kinter told Carrazzo that they were there to pull lines for the job.  According to Kinter™s unrefuted testi-mony, Carrazzo asked them, ﬁWeren™t you down at the union hall and you were told that you cannot pull lines in here, it™s an A card job.ﬂ  Carrazzo further said, ﬁIf you pull lines, it™s going toŠif you attempt to pull any lines, it™s going to be a job stoppage.ﬂ  Kinter asked Carrazzo what he meant by job stoppage and Carrazzo replied, ﬁ[I]f you pull any lines it™s going to be a job stoppage and we™re  3 Dershimer testified that Carrazzo is a Local 98 organizer. 332 NLRB No. 51  ELECTRICAL WORKERS LOCAL 98 (HONEYWELL, INC.) 527going to throw a picket line up.ﬂ  Slusarski clarified with 
Carrazzo by asking, ﬁ[I]f we pu
ll lines that you™re going to 
have a job stoppage and also you™re going to picket the 
place?ﬂ 
Honeywell Business Unit Leader Anthony Pagnotti tes-
tified that because Honeywell installers were not allowed 
to proceed with the work, Honeywell fell behind on the 
job.  He further stated that Honeywell was in jeopardy of 
losing the contract and being sued for non-performance.  
As a result, Honeywell assign
ed the work of pulling the 
wires to Sunshine Electric, the on-site electrical contractor 
whose employees were represented by Local 98.  
B. Work in Dispute As set forth in the notice of hearing, the disputed work 
involves the installation of security systems, devices and 
equipment, including control panels, card access systems 
and closed circuit television security devices, the pro-
gramming of the panels, and the running of low-voltage 

wiring related to the installation or operation of security 
and fire alarm systems and camera and card access sys-
tems at the new construction project at Locust on the Park 
at 232Œ254 South 24th Street, Philadelphia, Pennsylvania. 
C. Contentions of the Parties 
Honeywell contends that ther
e are competing claims for 
the installation work and reasona
ble cause exists to believe 
that Local 98 has violated Section 8(b)(4)(D) of the Act.  It 

further argues that the work in dispute should be awarded 
to its installers based on the factors of certification and 
collective-bargaining agreemen
t, employer preference and 
past practice, area and industry practice, relative skills, and 
economy and efficiency of operations. 
Local 98 contends that the Board should quash the no-
tice of hearing because there are no competing claims for 
the work and no reasonable cause
 to believe that Section 
8(b)(4)(D) of the Act was violated.  Local 98 also argues 
that the arbitration provision of the collective-bargaining 
agreement between Honeywell 
and Local 98, asserted to 
be the only parties in this case, provides a voluntary 
method of resolving the instant dispute.  If the Board de-
cides to issue an award of 
work, Local 98 argues that the 
work should be awarded to its electricians based on the 
factors of relative skills and area and industry practice. 
D.  Applicability of the Statute 
Before the Board may proceed with a determination of 
dispute under Section 10(k) of the Act, it must be satisfied 
that:  (1) there are competing 
claims for the work; (2) there 
is reasonable cause to believe that Section 8(b)(4)(D) has 
been violated;4 and (3) the parties have not agreed on a 
method for the voluntary adjustment of the dispute. 
We find that there are competing claims for the work by 
two different groups of employ
ees, despite the fact that 
both groups of employees are represented by Local 98.
5  That the work has been claimed on behalf of Local 98-
represented installers employed by Honeywell is evi-
denced by the fact that Honeywell initially assigned the 
security installation work to its installers who, on several 
occasions, tried to perform the 
work but were turned away 
by Local 98 representatives.  As
 to the rival claim, Local 
98, through its statements, claimed the work on behalf of 
non-Honeywell electricians whom it represents, and those 
electricians ultimately performed the work.  
Longshore-
men ILWU Local 8 (Collier Carbon & Chemical Corp.)
, 231 NLRB 179, 180 (1977) (employees™ performance of 
the work indicated that they claim the work in dispute).   
We further find reasonable cause to believe that Section 
8(b)(4)(D) has been violated based on the uncontradicted 
testimony that Local 98 agen
t Carrazzo threatened that 
there would be a job stoppage and a picket line if the Hon-
eywell installers performed the work in dispute. 
Finally, there is also no agreed-upon method for volun-
tary adjustment of the dispute within the meaning of Sec-
tion 10(k) of the Act.  The arbitration provision relied on 
by Local 98 does not specifically encompass jurisdictional 
disputes and, in any even
t, the collective-bargaining 
agreement between Honeywell and Local 98 (covering 
Honeywell installers) does not apply to, and would have 
no binding effect on, the Local 98 electricians.  
Painters 
Local 479 (Giltspur Exhibits/Pittsburgh)
, 278 NLRB 
1021, 1023Œ1024 (1986). 
Accordingly, we find that the dispute is properly before 
the Board for determination.  
Therefore, we reject Local 
98™s argument that the notice of hearing should be 
quashed. E. Merits of the Dispute 
Section 10(k) requires the Board to make an affirmative 
award of disputed work after considering various factors.  
NLRB v. Electrical Workers 
IBEW Local 1212 (Columbia 
Broadcasting)
, 364 U.S. 573 (1961).  The Board has held 
that its determination in a jurisdictional dispute is an act of 
judgment based on common sens
e and experience, reached 
by balancing the factors involved in a particular case.  
                                                          
 44 We note that ﬁ[t]his reasonable cause standard is substantially 
lower than that required to establish 
that the statute has in fact been 
violated.ﬂ  
Plumbers Local 562 (C & R Heating & Service Co.)
, 328 
NLRB 1235 (1999). 
5 See Bricklayers Local 1 of Tennessee (Shelby Marble & Tile),
 188 
NLRB 148 (1971). 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 528Machinists Lodge 1743 (J. A. Jones Construction)
, 135 NLRB 1402 (1962). 
The following factors are relevant in making the deter-
mination of this dispute. 
1.  Certification and collective-bargaining agreement 
The record does not establis
h that Local 98 has been 
certified by the Board as th
e collective-bargaining repre-
sentative for the Honeywell installers or for the electri-
cians.6  Nor is there evidence indicating that a Board certi-
fication covers the work in dispute.  Accordingly, this fac-
tor favors neither group of employees in determining the 
dispute. 
Honeywell and Local 98 have an existing collective-
bargaining agreement which expressly covers the classifi-
cation of installers but does not specify what work is cov-
ered.  The record contains no collective-bargaining agree-ments between Local 98 and any of the employers of the 

electricians.  Therefore, 
the factor of ﬁcollective-
bargaining agreementﬂ slightly favors an award of the 
work in dispute to the Honeywell installers. 
2.  Employer past practice  
Honeywell presented evidence, through witness testi-
mony, that for over 20 years, it has consistently assigned 
security installation work to it
s installers.  The record es-
tablishes, and Local 98 concedes, that this factor favors an 
award of the work in dispute 
to the Honeywell installers. 
3.  Employer preference  
Honeywell presented evidence that it has historically 
performed security installation work using its installers 
and that it attempted to do so on the Locust on the Park 
project on three occasions.  As stated in its brief, and as 
inferred from Unit Leader Pagnotti™s testimony, Honey-

well expressed its preference in assigning the disputed 
work to its installers.  This factor favors an award of the 
work in dispute to the Honeywell installers.
7  4.  Area and industry practice 
The record indicates that bot
h Honeywell installers and 
electricians represented by Local 98 have performed secu-

rity installation work similar to the work in dispute at vari-
ous jobsites in the Philadelphia area.  Accordingly, this 
                                                          
                                                           
6 Although the Honeywell-Local 98 agreement, which covers the in-
stallers, states that Local 98 is ﬁcer
tified,ﬂ it does not define that term.  
Further, as argued by Local 98, the record contains no evidence of prior 
Board certifications. 
7 At the hearing, Honeywell did not
 expressly address the factor of 
employer preference in its case in 
chief and was precluded from doing 
so on rebuttal by the hearing officer
.  Nevertheless, the record evidence shows that this factor clearly favors an award of the work in dispute to 
the Honeywell installers.  
factor does not favor an award of the work in dispute to 
either group of employees
.8 5.  Relative skills 
Honeywell witnesses Pagnotti and Klak testified that the 
Employer™s installers are trained and experienced in per-
forming all aspects of the security installation work:  run-
ning the wiring, mounting the security devices, connecting 
wires to the security devices and to the control panel, and 
using Honeywell proprietary software to program the con-
trol panel.  They further testified that Honeywell installers 

also are skilled at modifying placement of wires and de-
vices from locations set forth in blueprints.  Although Lo-
cal 98 Business Agent Dershimer testified that Local 98 
electricians are skilled at blueprint reading, setting up and 
pulling wiring, and terminating devices, Pagnotti stated 
that the Local 98 electricians are not skilled at program-
ming the control panel using Honeywell software and, 
therefore, they cannot make the security system opera-
tional.  This factor favors an award of the work in dispute 
to the Honeywell installers.
9  6.  Economy and efficiency of operations 
Pagnotti and Klak testified that Honeywell installers can 
install and make operational th
e entire security system.  
Pagnotti further testified that it is most efficient for the 
installer to troubleshoot any problems with the security 
system in the first 30 days as the installer is most familiar 
with how the wire was pulled, the design of the system, 
where the devices were placed, and how the system was 
programmed.  According to Pagnotti, it would take more 
time and on-site supervision for Local 98 electricians to 

install a Honeywell security system and they would be 
unable to complete the proce
ss because they cannot make 
the system operational.  Also, as part of its contract for the 
Locust on the Park job, Honeywell performs a final con-
nect test to check out the system for defects.  Pagnotti tes-
tified that if defects are found in the first 30 days, Honey-
well installers would normally correct them.  However, if 
Honeywell used Local 98 electricians to install the system, 
Honeywell would then have to supervise the Local 98 
electricians while they correct
ed any defects.  Thus, Pag-
notti explained, assigning the work to Local 98 electricians 
not only would increase the time it takes to complete the 
work but also would increase 
costs and thereby impose an 
economic hardship on Honeywell.  The record shows, and 
 8 In view of this determination, 
it is unnecessary to rule on the Em-
ployer™s exception to the hearing officer™s ruling limiting testimony 
relating to this factor. 9 To the extent that Local 98 argue
s that the installation work must 
be performed by electricians who ar
e licensed to perform the work, the 
record is insufficient to establish 
that the Philadelphia Electrical Code 
imposes such a requirement.  See
 generally 
Electrical Workers Local 
581 (National Telephone & Signal Corp.)
, 223 NLRB 538, 540 (1976)
.   ELECTRICAL WORKERS LOCAL 98 (HONEYWELL, INC.) 529Local 98 concedes, that this factor favors an award of the 
work in dispute to the Honeywell installers. 
CONCLUSIONS After considering all the relevant factors, we conclude 
that Honeywell installers represented by Local 98 are enti-
tled to perform the work in dispute.  We reach this conclu-
sion relying on the collective-bargaining agreement, em-
ployer past practice, employer preference, relative skills, 
and economy and efficiency of operations. 
In making this determination, we are awarding the work 
to the Honeywell installers represented by Local 98, not to 

that Union or its members.  The determination is limited to 
the controversy that gave rise to this proceeding. 
DETERMINATION OF DISPUTE 
The National Labor Relations Board makes the follow-
ing Determination of Dispute.  
1. Employee installers of Honeywell Inc., Home & 
Building Control represented by the International Brother-
hood of Electrical Workers, Local Union No. 98 are enti-
tled to perform work installi
ng the security system at Lo-
cust on the Park at 232Œ254 South 24th Street, Philadel-
phia, Pennsylvania. 
2. International Brotherhood of Electrical Workers, Lo-
cal Union No. 98 is not entitled by means proscribed by 
Section 8(b)(4)(D) of the Ac
t to force Honeywell Inc., 
Home & Building Control to assign the disputed work to 
electricians represented by International Brotherhood of 
Electrical Workers, Local Union No. 98. 
3. Within 14 days from this date, International Brother-
hood of Electrical Workers, Local Union No. 98 shall no-
tify the Regional Director for Region 4 in writing whether 
it will refrain from forcing Honeywell Inc., Home & 
Building Control, by means proscribed by Section 
8(b)(4)(D), to assign the disputed work in a manner incon-
sistent with this determination. 
  